Case 2:20-cv-06383-SVW-PVC Document 24-4 Filed 12/01/20 Page 1 of 4 Page ID #:227



    1   Anoush Hakimi (State Bar No. 228858)
    2   anoush@handslawgroup.com
        Peter Shahriari (State Bar No. 237074)
    3   peter@handslawgroup.com
    4   THE LAW OFFICE OF HAKIMI & SHAHRIARI
        1800 Vine Street
    5   Los Angeles, CA 90028
    6   Telephone: (888) 635-2250
        Facsimile: (213) 402-2170
    7
        Attorneys for Plaintiff,
    8
        JAMES SHAYLER
    9
   10                        UNITED STATES DISTRICT COURT
   11                       CENTRAL DISTRICT OF CALIFORNIA
   12
        James Shayler,                            Case No.: 2:20-cv-06383-SVW-PVC
   13
   14              Plaintiff,                     Hon. Stephen V. Wilson
            v.
   15
                                                  DECLARATION OF MARC
   16   S & E 786 Enterprise, LLC, a California   FRIEDLANDER IN SUPPORT OF
        Limited Liability Company; and            PLAINTIFF’S MOTION FOR
   17
        Does 1-10,                                SUMMARY JUDGMENT
   18
                   Defendants.                    Date: January 4, 2021
   19
                                                  Time: 1:30 p.m.
   20                                             Courtroom: 10A
   21
   22
   23
   24
   25
   26
   27
   28

                 DECLARATION OF MARC FRIEDLANDER ISO PLAINTIFF’S MSJ
Case 2:20-cv-06383-SVW-PVC Document 24-4 Filed 12/01/20 Page 2 of 4 Page ID #:228



    1                    DECLARATION OF MARC FRIEDLANDER
    2
        I, Marc Friedlander, declare as follows:
    3
    4           1.   I, the undersigned, am an investigator. I was hired by The Law

    5   Office of Hakimi & Shahriari (“the firm”) to conduct investigations in this case.
    6
        Based upon my own experience and knowledge, I can competently testify to the
    7
    8   following:
    9           2.   The firm requested that I inspect the property located at 3300 S. La
   10
        Cienega Blvd., Los Angeles, California 90016 (the “Property”), including the
   11
   12   Chevron gas station and Chevron Food Mart located thereon.
   13           3.   On October 21, 2020, I went to the Property and conducted a
   14
        thorough inspection. I found that multiple barriers to access (i.e., conditions in
   15
   16   violation of the Americans with Disabilities Act and/or Unruh Civil Rights Act)
   17   existed. I took photos of those conditions (barriers) and provided them to the
   18
        firm.
   19
   20           4.   Filed concurrently herewith, as Plaintiff’s Exhibits 1-11, are true and
   21
        correct copies of the photos I took of the Property on October 21, 2020, which
   22
        reflect the barriers and/or conditions I observed that day, and outline below.
   23
   24           5.   It was apparent that there is no accessible route linking the public
   25
        sidewalks to the Chevron Food Mart building entrance because the pavement is
   26
        cracked and damaged. P’s Exh. 1.
   27
   28
                                        2
                DECLARATION OF MARC FRIEDLANDER ISO PLAINTIFF’S MSJ
Case 2:20-cv-06383-SVW-PVC Document 24-4 Filed 12/01/20 Page 3 of 4 Page ID #:229



    1         6.     I noted that there are various items, including crates, a bicycle, a
    2
        broom, bags, and a white pole, obscuring the route from the access aisle (adjacent
    3
    4   to the designated disabled parking space) to the entrance of the Chevron Food

    5   Mart building. P’s Exh. 2.
    6
              7.     I observed that the route of travel to the air/water machine has slopes
    7
    8   exceeding 5%, including slopes as high as 6.8%. P’s Exh. 3.
    9         8.     I observed that the ground in front of the air/water machine is not
   10
        level and has slopes exceeding 2%, including slopes as high as 6.8%. P’s Exh. 4.
   11
   12         9.     I observed that the designated disabled parking space has slopes
   13   exceeding 2%, including slopes as high as 3.5%. P’s Exh. 5.
   14
              10.    Given that there is only one designated disabled parking space on the
   15
   16   Property, and that parking space contains improper slopes, Defendant is not
   17   providing the minimum number of accessible designated disabled parking spaces
   18
        required. P’s Exhs. 5, 6.
   19
   20         11.    I observed that the access aisle adjacent to the designated disabled
   21
        parking space has slopes exceeding 2%, including slopes as high as 6.4%. P’s
   22
        Exh. 7.
   23
   24         12.    I observed that the access aisle adjacent to the designated disabled
   25
        parking space has abrupt changes in level exceeding one-half inch (1/2”),
   26
        including a hole in the ground exceeding one inch (1”). P’s Exh. 8.
   27
   28
                                     3
             DECLARATION OF MARC FRIEDLANDER ISO PLAINTIFF’S MSJ
Case 2:20-cv-06383-SVW-PVC Document 24-4 Filed 12/01/20 Page 4 of 4 Page ID #:230



    1         13.    I observed that there are non-compliant conditions in and around the
    2
        Chevron Food Mart as well.
    3
    4         14.    The mats inside and outside of the Chevron Food Mart are not

    5   secured, which can easily cause buckling and rolling. P’s Exh. 9.
    6
              15.    The interior of the Chevron Food Mart does not have clear floor
    7
    8   space of thirty-two inches (32”) throughout, including because product displays
    9   extend into the aisle. P’s Exh. 10.
   10
              16.    The grab bar on the wall next to the toilet is positioned more than
   11
   12   thirty-three inches (33”) above the floor. P’s Exh. 11. The grab bar is positioned
   13   thirty-six inches (36”) above the floor. Id.
   14
              I declare under the penalty of perjury under the laws of the State of
   15
   16   California and the United States of America that the foregoing is true and correct.
   17   Dated: November 28, 2020
   18
   19                                                                        _
                                                          Marc Friedlander
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                     4
             DECLARATION OF MARC FRIEDLANDER ISO PLAINTIFF’S MSJ
